 



Exhibit 10.1
 
 
AMERICAN GREETINGS CORPORATION
SECOND AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Effective October 31, 2007)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
ARTICLE I
  INTRODUCTION     1  
 
           
ARTICLE II
  DEFINITIONS     3  
 
           
ARTICLE III
  PLAN PARTICIPATION     11  
 
           
ARTICLE IV
  CALCULATION, FORM OF A PARTICIPANT’S ACCRUED BENEFIT     13  
 
           
ARTICLE V
  FORMS OF RETIREMENT; ELIGIBILITY CONDITIONS     17  
 
           
ARTICLE VI
  DISTRIBUTION OF BENEFITS; LIMITATIONS     21  
 
           
ARTICLE VII
  DEATH BENEFIT     27  
 
           
ARTICLE VIII
  ADMINISTRATION; PLAN MODIFICATION     29  
 
           
ARTICLE IX
  GENERAL PROVISIONS     33  

-i-

 



--------------------------------------------------------------------------------



 



ARTICLE I
INTRODUCTION
     WHEREAS, American Greetings Corporation currently maintains the American
Greetings Corporation Supplemental Executive Retirement Plan (the “Plan”), which
was originally adopted effective March 1, 1986, and that has subsequently been
amended and restated effective March 1, 2004 (the “First Amended and Restated
Plan”), and further amended effective January 1, 2005 by Amendment No. 1 thereto
(“Amendment No. 1”); and
     WHEREAS, American Greetings Corporation desires to amend and restate the
First Amended and Restated Plan to incorporate the provisions of Amendment No. 1
and further amend the Plan; and
     WHEREAS, Section 8.4 of the Plan permits the Company to amend the Plan at
any time, by action taken by its Board of Directors, and acting in its sole
discretion;

1.1   Name Of Plan. This Plan shall be known as the American Greetings
Corporation Second Amended and Restated Supplemental Executive Retirement Plan
(Effective October 31, 2007). It constitutes a full and complete amendment and
restatement of, and continuation of, the American Greetings Corporation
Supplemental Executive Retirement Plan, effective as of March 1, 1986, as
amended and restated effective March 1, 2004 by the First Amended and Restated
Plan, and as further amended by Amendment No. 1 thereto effective January 1,
2005.   1.2   Purpose. The purpose of the Plan is to provide any Executive
designated to participate in the Plan with a retirement benefit that supplements
those benefits provided under any other pension, retirement or profit-sharing
plan maintained by American Greetings Corporation. The Plan is being maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees of the Company (as defined herein)
on an unfunded basis, within the meaning of section 201(2) of the Employee
Retirement Income Security Act, as amended (“ERISA”).

-1-



--------------------------------------------------------------------------------



 



1.3   Rights of Former Employees. Except as otherwise specifically provided
herein the terms of the Plan, as in effect immediately prior to March 1, 2004
(as amended by Amendment No. 1), shall control and be used exclusively to
determine the rights and duties of any Executive or former Executive who
separated from employment by the Company prior to the March 1, 2004, the
effective date of the First Amended and Restated Plan. The terms of the Plan as
in effect as of October 31, 2007, the effective date of this amendment and
restatement, shall control and be used exclusively to determine the rights and
duties of any Executive or former Executive who separated from employment by the
Company on or after March 1, 2004 but prior to October 31, 2007.

-2-



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
     The following words and phrases, where used in the Plan, shall have the
following meanings, unless a different meaning is plainly required by the
context.

2.1   Accrued Benefit shall have the meaning set forth in Article IV hereof.  
2.2   Affiliate means any limited liability company, general partnership,
limited partnership, business trust, or other non-corporate organization with
respect to which American Greetings Corporation directly or indirectly owns at
least fifty percent (50%) of either the capital or profits interest therein, and
directly or indirectly has the power and authority to select and appoint, and
where applicable remove, such organization’s managers, general partner(s) and/or
trustees (as applicable).   2.3   Assumed Bonus Percentage shall mean, for any
Fiscal Year, 50% of the Participant’s target bonus under the Company’s key
management incentive plan, for which the Participant is eligible during any
Fiscal Year, based on the Participant’s job classification. For this purpose,
the schedule set forth by the Company’s Board for the various levels of job
classifications covered by the Company’s key management incentive plan shall be
used to calculate such awards.   2.4   Beneficiary shall mean any person or
persons designated by the Executive to receive payments hereunder in the event
of such Executive’s death and shall include any person designated by such person
or persons designated by such beneficiary (or subsequent beneficiary, as
applicable) to receive payments hereunder in the event of such beneficiary’s (or
such subsequent beneficiary’s) death. If an Executive or, as applicable, any
Beneficiary of the Executive or of a Beneficiary fails to designate one or more
persons as his Beneficiary, or no such “beneficiary” designation is held to be
lawful and in effect, any Plan benefit becoming due and payable to a Beneficiary
hereunder shall be paid over to the estate of such Participant, or, the estate
of such Beneficiary, as the case may be. If the Beneficiary designated by an
individual is, at the time of such designation, the individual’s lawful spouse,
and the individual and such spouse subsequently become

-3-



--------------------------------------------------------------------------------



 



divorced or legally separated, such designation shall be deemed invalid as of
the effective date of such divorce or legal separation, unless (i) the
individual thereafter files a new beneficiary designation again naming the
spouse or former spouse as Beneficiary or (ii) continued designation of the
spouse or former spouse as the individual’s death beneficiary under this Plan is
expressly provided for in the terms of a QDRO (as defined in Section 9.3(b)).

2.5   Board shall mean the board of directors of AGCo (as defined herein) or the
Committee; provided, that if the Board designates a person or other committee to
act specifically on matters relevant to this Plan, such person or committee
shall act (and have the power and authority to act) as the Board with respect to
such matters.   2.6   Change in Control shall mean the occurrence of any of the
following events, individually or in combination:

  (a)   AGCo is merged or consolidated or reorganized into or with another
corporation or other legal person, and as a result of such merger, consolidation
or reorganization less than a majority of the combined voting power of the
then-outstanding securities of such corporation or person immediately after such
transition is held in the aggregate by the holders of AGCo’s common shares
immediately prior to such transaction;     (b)   AGCo sells or otherwise
transfers all or substantially all of its assets to any other corporation or
other legal person, and less than a majority of the combined voting power of the
then-outstanding securities of such corporation or person immediately after such
sale or transfer is held in the aggregate by the holders of AGCo’s common shares
immediately prior to such sale or transfer;     (c)   There is a report filed on
Schedule 13D or Schedule TO (or any successor schedule, form or report), each as
promulgated pursuant to the Securities Exchange Act of 1934 (the “Exchange
Act”), disclosing that any person (as the term “person” is used in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) has become the
beneficial owner (as the term “beneficial owner” is defined under Rule 13d-3 or
any successor rule or regulation promulgated under the

-4-



--------------------------------------------------------------------------------



 



    Exchange Act) of securities representing 20% or more of the voting power of
AGCo’s common shares;     (d)   AGCo files a report or proxy statement with the
Securities and Exchange Commission pursuant to the Exchange Act disclosing in
response to Form 8-K or Schedule 14A (or any successor schedule, form or report
or item therein) that a change in control of AGCo has or may have occurred or
will or may occur in the future pursuant to any then-existing contract or
transaction; or     (e)   If during any period of two consecutive years,
individuals who at the beginning of any such period constitute the directors of
AGCo cease for any reason to constitute at least a majority thereof, unless the
election, or the nomination for election by AGCo’s shareholders, of each
director of AGCo first elected during such period was approved by a vote of at
least two-thirds of the directors of AGCo then still in office who were
directors of AGCo at the beginning of any such period.

Notwithstanding the foregoing provisions of Section 12c and (d) above, a “Change
in Control” shall not be deemed to have occurred for purposes of this Plan
(i) solely because (A) AGCo; (B) a Subsidiary; (C) any AGCo-sponsored employee
stock ownership plan or other employee benefit plan of AGCo; or (D) any family
member of Jacob Sapirstein (including lineal descendants, spouses of such
descendants, the lineal descendants of any such spouses, the spouse of any such
spouses’ lineal descendants and trusts (including voting trusts) either files or
becomes obligated to file a report or proxy statement under or in responses to
Schedule 13D, Schedule TO, Form 8-K or Schedule 14A (or any successor schedule,
form or report or item therein) under the Exchange Act, disclosing beneficial
ownership by it of shares, whether in excess of 20% of the voting power of
AGCo’s common shares or otherwise, or because AGCo reports that a Change in
Control of AGCo has or may have occurred or will or may occur in the future by
reason of such beneficial ownership or (ii) solely because of a Change in
Control of any Subsidiary.

2.7   Committee shall mean the Compensation & Management Development Committee
of the Board.

-5-



--------------------------------------------------------------------------------



 



2.8   Company shall mean American Greetings Corporation, an Ohio corporation
(“AGCo”) and its controlled Subsidiaries and Affiliates; provided , that for
Plan Years commencing after December 31, 2004, such term shall also include (to
the extent not previously included in the preceding definition) any corporation,
limited liability company, partnership, or other business organization which is
part of a “controlled group of corporations” that includes AGCo (within the
meaning of Code Section 414(b) and related regulations), or is “under common
control” with AGCo (within the meaning of Code Section 414(c) and related
regulations).   2.9   Compensation shall mean, for any calendar year preceding
the calendar year in which an Executive who is a Participant attains Normal
Retirement Date (or Late Retirement Date, where applicable), the annual base pay
received by such Participant from the Company while a Participant. In the event
an Executive who is also a Participant becomes disabled and is eligible for and
receiving benefits under the Long Term Disability Plan, such Participant’s
participation in the Plan shall be deemed to continue and, for Plan purposes,
the “Compensation” attributable to such Participant shall be deemed to continue
until the close of the calendar year coincident with or next preceding the date
such Participant no longer receives such disability income benefits.   2.10  
Effective Date shall mean October 31, 2007. The effective date of the Plan, in
effect prior to this amendment and restatement, was March 1, 1986 and, with
respect to the First Amended and Restated Plan, March 1, 2004.   2.11  
Executive shall mean an employee of AGCo, or of a Subsidiary, or of an
Affiliate, who is either a named executive officer, a senior vice president, or
a vice president, of such Company; provided , that such term shall specifically
exclude any individual who is (or, is classified as) a non-resident alien of the
United States during any period(s) such individual performs services outside of
the United States.   2.12   Final Average Compensation shall mean an amount,
expressed in dollars and cents, determined by the sum of (a) and (b), where:
(a) is the average of a Participant’s two (2) calendar years of Compensation
that provide the highest average, and (b) is the product derived from
multiplying (i) that amount determined in part (a) hereof, by (ii) that

-6-



--------------------------------------------------------------------------------



 



    average of such Participant’s two (2) Fiscal Year Assumed Bonus Percentages
which provide the highest average; provided , that for this purpose, if a
Participant has only one Assumed Bonus Percentage, such Percentage will be
considered to be the average.   2.13   Fiscal Year shall mean that period which
begins on March 1 of each year and ends on the last day of February of the
ensuing year.   2.14   Long Term Disability Plan shall mean the American
Greetings Corporation Long Term Disability Plan, an employee welfare benefit
plan sponsored and maintained by the Company to provide long-term disability
income benefits to plan-covered employees.   2.15   Participant shall mean any
Executive who is, or becomes, eligible to participate in the Plan in accordance
with the provisions of Sections 3.1 or 3.2 hereof; provided , that such
Executive shall continue as a Participant hereunder only so long as such
Executive remains eligible to participate in the Plan and has not had such
participation terminated or suspended in accordance with Section 3.3 hereof. An
Executive, or other individual, who was a Participant shall remain a Participant
so long as such Executive or individual has a vested interest in the Plan,
without regard to whether such Executive or individual is then employed by the
Company.   2.16   Plan shall mean the American Greetings Corporation Second
Amended and Restated Supplemental Executive Retirement Plan (Effective
October 31, 2007), as set forth in this instrument and as further amended from
time to time.   2.17   Plan Administrator shall mean that person identified in
Section 8.1 hereof.   2.18   Plan Benefit shall mean the monthly benefit amount
a Participant is eligible to receive pursuant to Article IV, calculated in
accordance with Article V, and payable in the form of a monthly annuity for life
(with 180 months, guaranteed) in accordance with (and limited by) Article VI and
the remaining provisions of the Plan.   2.19   Service shall mean that period of
time an Executive is in the employ of the Company, commencing with such
Executive’s date of hire and ending with the date such Executive

-7-



--------------------------------------------------------------------------------



 



  separates from Company employment, as further determined in accordance with
the following rules:

  (a)   Service shall specifically include any period(s) when an Executive is on
a medical, military, family or personal leave of absence that either has been
approved by the Company or is required by law to be recognized as employment
service for seniority and benefit plan purposes.     (b)   Service shall
specifically include any period(s) of time an Executive (who is also a Plan
Participant) is disabled and receiving benefits under the Long Term Disability
Plan, even though no longer classified as a Company employee.     (c)   Periods
of employment by a predecessor-in-interest to the Company or by a
predecessor-in-interest to a Subsidiary or an Affiliate, shall be recognized as
Service only where (and, to the extent) recognized by the Board by written
action.

2.20   Subsidiary shall mean any corporation at least eighty percent (80%) of
whose equity securities (determined either by voting power or by interest in
profits) are directly or indirectly owned by American Greetings Corporation.  
2.21   Code shall mean the Internal Revenue Code of 1986, as amended from time
to time. Any reference to a Code section shall include any regulations, notices,
or rulings promulgated thereunder.   2.22   409A Disability shall mean a
Participant’s absence from employment with the Company which: (i) is due to his
or her inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or (ii) results from a medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, and causes
such Participant to receive income replacement benefits for a period of not less
than three (3) months under an accident and health plan covering the Company’s
employees.

-8-



--------------------------------------------------------------------------------



 



    Notwithstanding the foregoing, if the Company’s Long Term Disability Plan
defines a Participant’s disability in accordance with the foregoing or, in the
alternative, as determined by the Social Security Administration, then the
definition of ‘409A Disability’ shall have the same meaning as the definition of
‘disability’ provided for under the Company’s Long Term Disability Plan.   2.23
  Specified Employee shall mean any Participant for whom the following
conditions, (a) and (b), are satisfied:

  (a)   at any time during the twelve (12) month period ending on the
December 31st preceding the calendar year in which a given distribution is to
occur, such Participant:

  (i)   is one of the top fifty (50) compensated officers of AGCo and has annual
“W-2” compensation of at least One Hundred Thirty Thousand Dollars ($130,000);
or     (ii)   owns more than five percent (5%) of AGCo’s stock; or     (iii)  
owns more than one percent (1%) of AGCo’s stock and has annual “W-2”
compensation in excess of One Hundred Fifty Thousand Dollars ($150,000); and

  (b)   AGCo’s stock is publicly traded on the date such Participant Separates
from Service.

In applying the above rules, the following shall apply: the foregoing
compensation amounts shall be adjusted from time to time in accordance with the
cost-of-living adjustments under Code Section 416(i); and an individual who
qualifies as a Specified Employee under this Section 2.23 shall be treated as a
Specified Employee for the twelve (12) month period beginning on the April 1st
next following the date he or she so qualifies.

2.24   Separation from Service or “Separates from Service” shall mean a
Participant’s termination from employment with the Company on account of such
Participant’s death, permanent and total disability, retirement, or other such
termination of employment. A Participant will not be deemed to have experienced
a Separation from Service if such

-9-



--------------------------------------------------------------------------------



 



  Participant is on military leave, sick leave, or other bona fide leave of
absence, to the extent such leave does not exceed a period of six (6) months or,
if longer, such longer period of time as is protected by either statute or
contract. A Participant will not be deemed to have experienced a Separation from
Service, if such Participant continues to provide “significant services” to the
Company. For purposes of the preceding sentence, a Participant will be
considered to provide “significant services” if such Participant provides
continuing services that average more than twenty percent (20%) of the services
provided by such Participant to the Company during the immediately preceding
three (3) full calendar year of employment.

In this document, unless the context clearly requires otherwise, the singular
shall include the plural and the masculine gender shall include the feminine.

-10-



--------------------------------------------------------------------------------



 



ARTICLE III
PLAN PARTICIPATION

3.1   Automatic Participation, As Of The Effective Date. Each Executive who was
a Participant in the Plan on the day before the Effective Date of this amendment
and restatement shall automatically continue as a Participant, as of the
Effective Date.   3.2   Participation After The Effective Date; New Entrants.
Any Executive who does not automatically become a Participant as of the
Effective Date shall become a Participant on any date, subsequent to the
Effective Date, that such Executive is designated as eligible to participate in
an action taken by the Board. Where a Board action designates an Executive as
eligible to participate in the Plan without also specifying a date for
commencing such participation, the date such Board action was taken shall
constitute the commencement date.   3.3   Termination Or Suspension Of
Participation; Renewed Participation. A Participant’s continued participation in
the Plan may be discontinued at any time by action of the Board, in accordance
with and subject to the following rules:

  (a)   In the event a Participant’s participation herein is discontinued, the
terms of such discontinuation shall be set forth in writing and a copy of such
terms shall be provided to such Participant, the Plan Administrator, and the
Committee.     (b)   Subject to the provisions of Article VI hereof, if at the
time a Participant discontinues participation hereunder such Participant has a
right to a Plan benefit based on the terms of the Plan then in effect, said
right shall not be forfeitable and such Participant shall be entitled to receive
such Plan benefit, based on and in accordance with the terms of the Plan in
effect at the time of such discontinuation.     (c)   In the event a Participant
whose Plan participation has been discontinued is again designated for
participation in the Plan in accordance with Section 3.2 hereof, the Board may
specify the terms and conditions under which such Participant’s Compensation and
Service (and previously-determined Plan Benefit, if any) are to be taken into
account when determining such Participant’s Plan rights hereunder.

-11-



--------------------------------------------------------------------------------



 



In the absence of any direction from the Board, such Participant shall be
considered a newly-eligible Participant for all Plan purposes (other than with
respect to any Plan Benefit such Participant already has qualified to receive);
provided, that such Participant’s Service shall only be used once.

  (d)   Notwithstanding the foregoing, in the event that a Participant commences
employment with a Subsidiary or Affiliate that has its principal place of
business located outside of the United States, but otherwise does not Separate
from Service, such Participant will cease being an active Participant and stop
accruing any benefit in the Plan until and unless such Participant (i) again
performs services as an employee for AGCo, a Subsidiary or an Affiliate located
within the United States, and (ii) is designated as an Executive eligible to
participate in the Plan.

-12-



--------------------------------------------------------------------------------



 



ARTICLE IV
CALCULATION, FORM OF PARTICIPANT’S ACCRUED BENEFIT

4.1   Form of Accrued Benefit. A Participant’s accrued benefit hereunder shall
consist of a monthly benefit. Where paid as a Normal Retirement Benefit, such
monthly benefit shall commence payment on the first day of the calendar month
coincident with or next following the date such Participant attains his or her
Normal Retirement Age, and shall be paid to such Participant as an annuity for
life (with 180 monthly payments, guaranteed) (the “Accrued Benefit”). Where paid
as a Late Retirement Benefit, such monthly benefit shall commence payment on the
first day of the calendar month coincident with or next following the date such
Participant Separates from Service, and shall be paid to such Participant as an
annuity for life (with 180 monthly payments, guaranteed). Notwithstanding the
foregoing, in the event the Participant is a Specified Employee, such
Participant’s Normal Retirement Benefit or Late Retirement Benefit, as
applicable, shall not commence payment until six (6) months after such
Participant’s Separation from Service.   4.2   Calculation of Accrued Benefit. A
Participant’s Accrued Benefit, when payable in its normal form and commencing as
provided in Section 4.1 hereof, is equal in amount to one-twelfth (1/12th) of
the product of (a) times (b), where:

  (a)   is equal to one percent (1%) of such Participant’s Final Average
Compensation; and     (b)   consists of such Participant’s years of Service,
calculated to the nearest attained calendar month, but in any event subject to a
maximum of twenty (20) years of Service.

4.3   Certain Compensation, Service To Be Disregarded. Notwithstanding any
contrary Plan provision, when calculating a Participant’s Accrued Benefit there
shall be disregarded (a) any Compensation received by such Participant that is
attributable to any period prior to the date such Participant first commences
participation hereunder as a Participant, and (b) any Compensation paid to such
Participant and any Service rendered by such Participant for any Fiscal Year
(or, fraction thereof) in which such Participant is

-13-



--------------------------------------------------------------------------------



 



    determined by the Committee (acting in its reasonable discretion, following
consultation with legal counsel) to have violated Section 304 or Section 306 of
the Sarbanes-Oxley Act (15 U.S.C. §§7243, 7244), or other applicable law
(including, without limitation, any otherwise-applicable faithless servant
doctrine).

4.4   Payments to Specified Employees. Notwithstanding anything herein to the
contrary, in the event the commencement of the Normal Retirement Benefit, Late
Retirement Benefit, or Early Retirement Benefit to a Participant is delayed
until six (6) months after such Participant’s Separation from Service because
the Participant is a Specified Employee, for purpose of calculating the amount
of the first payment due to the Participant, such amount shall include a total
of seven (7) monthly payments calculated in accordance with the Plan (i.e., the
normal payment scheduled to occur in the seventh month after commencement of the
benefit, plus the aggregate of the first six (6) months of payments that were
delayed), and shall be considered payment of the first seven (7) of the one
hundred eighty (180) monthly guaranteed payments contemplated herein.   4.5  
Special Right to Elect to Receive Lump Sum

  (a)   Eligibility: Those Participants who as of October 31, 2007 (i) are
retired and in pay status; regardless of whether due to Normal, Late or Early
Retirement as provided for in Article V; or (ii) have a right to receive a
Deferred Vested Benefit under Section 5.3, shall have the right to make the
special election described in this Section 4.5. A Participant who meets the
eligibility criteria set forth in this Section 4.5(a) shall be referred to
herein as an “Eligible Participant”.     (b)   Benefit To Be Received If The
Election Is Made: Any Eligible Participant who makes the election provided in
this Section 4.5 shall receive a lump sum amount that is the actuarial
equivalent of his or her Plan Benefit calculated by using the RP 2000 Mortality
Table for males projected to 2010 and an interest rate of 9%. The lump sum
actuarial equivalence shall be calculated as of March 1, 2008 as follows:
(i) the lump sum for any retired Eligible Participant who has been receiving
payment of his or her Plan Benefit shall be based on the projected remaining
payments; or (ii) the lump sum for a deferred vested Eligible

-14-



--------------------------------------------------------------------------------



 



Participant shall be based on the Plan Benefit assuming the Participant would
have elected to commence his or her Plan Benefit at the later of March 1, 2008
and the first of the month following his or her 55th birthday. In all cases, any
Eligible Participant who makes the election provided by this Section 4.5 shall
receive any monthly payments that would be due under the Plan during 2007, but
shall not receive any monthly payments that would be due under the Plan during
2008.
Any lump sum payment due under this Section 4.5 shall be made on a date selected
by the Plan Administrator between February 15, 2008 and March 15, 2008; however,
in all events payment will be made no later than March 15, 2008. Any such
payment made during this period, regardless of whether on February 15, 2008 or
March 15, 2008, shall not be further adjusted or recalculated.

  (c)   The Election: Any Eligible Participant who elects this lump sum benefit
is electing to receive the lump sum in lieu of receiving his or her Plan Benefit
in the normal annuity form of payment and is waiving any and all other rights
that the Participant may have under the Plan. The Company is not waiving the
protections provided to it under Section 6.3 and the Participant who elects the
lump sum benefit shall be subject to those same restrictions provided in
Section 6.3. If the Committee as provided in the last paragraph of Section 6.3
determines that there are any violations of those restrictions of Section 6.3
subsequent to payment of the lump sum, the Company may demand repayment to the
Company of the lump sum benefit received.

An Eligible Participant shall make the election on such forms and in such manner
as the established by the Plan Administrator. Any election under this special
program must be made by such time as established by the Plan Administrator, but
in no event shall the election be made after December 31, 2007 and such election
shall be irrevocable as specified by the Plan Administrator.

  (d)   Beneficiary Death Benefit: If an Eligible Participant who makes the
election provided by this Amendment dies prior to payment of the lump sum amount
as contemplated herein, this election will be null and void and any death
benefit will be determined under Article VII.

-15-



--------------------------------------------------------------------------------



 



  (e)   Administration: Except as specifically provided for in this Section 4.5,
the administration and general provisions of Articles VIII and IX shall apply to
this Amendment. As provided in Section 9.7, any lump sum payment shall be
subject to applicable tax withholding and as provided in Section 9.9, there are
no tax guarantees, representations or warranties regarding the tax consequences
of this Plan, or the offering of the election option or payment pursuant to an
election under this Section 4.5.

-16-



--------------------------------------------------------------------------------



 



ARTICLE V
FORMS OF RETIREMENT; ELIGIBILITY CONDITIONS

5.1   Normal/Late Retirement Benefit. A Participant shall receive either a
Normal Retirement Benefit or a Late Retirement Benefit, as applicable,
commencing as of the first of the month next following the Participant’s
Separation from Service upon attaining his or her Normal Retirement Age (“Normal
Retirement”) or next following his or her Separation from Service in any month
subsequent to the month in which he or she attains Normal Retirement Age (“Late
Retirement”). For purposes of this Plan, Normal Retirement Age shall mean a
Participant’s attainment of age sixty-five (65). The Participant’s Normal
Retirement Benefit or Late Retirement Benefit, as applicable, shall consist of
his or her Accrued Benefit, determined as of the date of his Separation from
Service.

Notwithstanding the foregoing, in the event the Participant is a Specified
Employee, such Participant’s Normal Retirement Benefit or Late Retirement
Benefit, as applicable, shall not commence payment until six (6) months after
such Participant’s Separation from Service.

5.2   Early Retirement Benefit. A Participant who has not attained age 65 shall
receive an Early Retirement Benefit under the Plan, if such Participant
Separates from Service and satisfies the criteria for obtaining an Early
Retirement Benefit, as set forth below.

  (a)   A Participant shall be eligible to receive an Early Retirement Benefit
as follows:

  (i)   if such Participant has attained age 55 on or before the Participant
Separates from Service and as of the date that the Participant Separates from
Service, such Participant has completed at least ten (10) years of Service (at
least five (5) of which must be completed while a Participant), then such
Participant will receive an Early Retirement Benefit on or after the first day
of the month coinciding with or next following

-17-



--------------------------------------------------------------------------------



 



  (1)   such Separation from Service; or     (2)   any date certain, designated
by the Board in writing by agreement with such Participant within thirty
(30) days of such Participant first becoming eligible to participate in the
Plan.

  (ii)   if such Participant has not attained the age of fifty five (55) but has
attained the age of forty-five (45), then if such Participant Separates from
Service and has vested in his or her Accrued Benefit in accordance with
Section 5.3, then such Participant will receive an Early Retirement Benefit on
the first day of the month coinciding with or next following:

  (1)   the date such Participant attains age fifty-five (55) and has completed
at least ten (10) years of Service (at least five (5) of which must be completed
while a Participant); or     (2)   any date certain, designated by the Board in
writing by agreement with such Participant within thirty (30) days of such
Participant first becoming eligible to participate in the Plan.

Notwithstanding the foregoing, in the event a Participant is a Specified
Employee and he or she is eligible for an Early Retirement Benefit due to his or
her Separation from Service, such Participant’s Early Retirement Benefit shall
not commence payment until six (6) months after such Participant’s Separation
from Service.
The Early Retirement Benefit payable to a Participant who retires under this
Section 5.2 shall be in an amount equal to such Participant’s Accrued Benefit,
determined as of the date such Benefit commences payment hereunder (or if the
Participant is a Specified Employee, the date such Benefit would have commenced
hereunder disregarding the requirement that payment shall not commence until six
(6) months after such Participant’s Separation from Service), but reduced by the
appropriate reduction factor specified in Schedule A (attached hereto).



-18-



--------------------------------------------------------------------------------



 



5.3   Deferred Vested Benefit.

     A Participant who has completed not less than ten (10) years of Service (at
least five (5) of which is completed while a Participant) and who has attained
the age of forty-five (45) will be eligible for and deemed vested in an Accrued
Benefit under Section 5.2 (even if such Participant Separates from Service with
the Company prior to the attainment of age fifty-five (55)), so long as one
(1) or more of the following events occurs after such Participant’s forty-fifth
(45th) birthday:

  (a)   Such Participant’s Separation from Service results from unilateral
action taken by the Company;     (b)   Such Participant is a member of a class
of Executives declared by Board action to be ineligible to participate further
in the Plan;     (c)   Such Participant is demoted to non-Executive status by
the Company; or     (d)   A Change in Control occurs.

     Any Participant who vests hereunder (as provided above), but Separates from
Service from the Company prior to attaining age fifty-five (55) nevertheless
shall commence receiving a Plan Benefit on the first day of the month coinciding
with or next following the date such Participant attains age fifty-five (55).
The Accrued Benefit of a Participant who Separates from Service with the Company
prior to attaining age fifty-five (55) shall be computed and frozen as of the
date such Participant Separates from Service with the Company. Notwithstanding
the foregoing, in the event the Participant is a Specified Employee, such
Deferred Vested Benefit shall not commence payment until the later of the date
specified above or six (6) months after such Participant’s Separation from
Service.
     The Plan Benefit actually payable to a Participant whose Accrued Benefit
vests hereunder shall be determined in accordance with Section 5.2 hereof;
provided, however, that such Plan Benefit shall be based on the above
determination of the Participant’s Accrued Benefit.



-19-



--------------------------------------------------------------------------------



 



5.4   Disability Retirement Benefit.

     A Participant who becomes disabled for purposes of the Long Term Disability
Plan and, as a result, is eligible for and receiving benefits under the Long
Term Disability Plan, will commence receiving a Disability Retirement Benefit on
the later of the first day of the month coinciding with or next following:

  (a)   The date such Participant ceases to receive benefit payments under the
Long Term Disability Plan; and     (b)   The date such Participant attains age
sixty-five (65).

     The Plan Benefit so payable to a Participant shall consist of such
Participant’s Accrued Benefit, determined as of the date such Participant
commenced receiving benefits under the Long Term Disability Plan, if any. In the
event such Participant is not eligible to receive benefits under the Long Term
Disability Plan, such Participant’s Accrued Benefit shall be determined as of
the date such Participant is found to have qualified for a 409A Disability.
Notwithstanding any contrary Plan provision, if a Participant is found to have
qualified for a 409A Disability on or after attaining age fifty-five (55), but
ceases to be so disabled before such Participant’s Disability Plan Benefit would
have otherwise commenced, such Participant shall be eligible to receive an Early
Retirement Benefit as provided under Section 5.2 herein.

-20-



--------------------------------------------------------------------------------



 



ARTICLE VI
DISTRIBUTION OF BENEFITS; LIMITATIONS

6.1   Commencing Payment. A Participant’s Plan Benefit shall commence
automatically on the relevant commencement date specified in Article V. The
Participant shall, in advance of such date, complete and return to the Plan
Administrator such form or forms as may be required by the Plan Administrator.
If a Participant believes that he or she is entitled to have his or her Plan
Benefit commence on a particular specified commencement date, but the benefit
has not commenced, the Participant may file an application for such benefit in a
writing dated and signed by such Participant and mailed or otherwise delivered
to the Plan Administrator. Such application, when made, shall thereupon be
treated as a claim for benefits made in accordance with Section 8.2 hereof.

6.2   Delay of Distribution To Preserve Allowable Deduction. In the event the
Plan Administrator, after consultation with the Committee but otherwise acting
in its sole and absolute discretion, determines that one (1) or more of the
payments to be made to a Participant hereunder cannot be claimed by the Company
as an allowable federal income tax deduction (whether on account of the
limitations imposed by Section 162(m) or Section 280G of the Code, or
otherwise), the Plan Administrator shall cause such payment(s) to be suspended
and deferred, and paid as such time and in such manner so as to permit the
Company to claim such payment(s) as an allowable deduction for federal income
tax purposes. In the event any such payment is suspended or deferred hereunder
to avoid the limitations imposed by Section 162(m) of the Code, and such period
of suspension or deferment exceeds thirty-six (36) months, interest shall accrue
on such payment at the rate of one percent (1%) per month, simple interest, for
each month or fraction thereof; such interest shall accrue from the date of
initial suspension or deferment and shall be paid with such payment, when made
to or in respect of such Participant.

6.3   Protection of Company Interests. A Participant’s right to receive a Plan
Benefit hereunder is conditioned upon such Participant engaging in conduct (or
where applicable, refraining from conduct) so as to protect, and not impair, the
Company’s interests while

-21-



--------------------------------------------------------------------------------



 



    covered by and benefiting from the Plan. Each Participant accordingly shall
observe and comply with the following rules, covenants and restrictions,
commencing with the date such Participant first commences participation
hereunder and ending with the second (2nd) anniversary of the date such
Participant separates from employment with the Company and all Subsidiaries and
Affiliates (the “Restricted Period”):

  (a)   Disclosure of Confidential Information. A Participant shall keep in
strict confidence and not directly or indirectly make known, divulge, reveal,
furnish, make available or use (except for use in the regular course of such
Participant’s duties on behalf of the Company) any “Confidential Information,”
as herein defined, and shall return to the Company any Company property or
documents and any other documents or property containing or constituting
Confidential Information in such Participant’s possession, custody or control as
and when such Participant separates from Company employment or ceases to perform
any personal services therefor. For this purpose, the term “Confidential
Information” shall mean that non-public data and other information (regardless
of the form such Information takes) which the Company determines to be a
strategic asset of the Company (specifically including, without limitation,
customer and personnel lists, licensing agreements, materials sources and costs,
and delivery and distribution sources, methods and costs) the disclosure or
release of which would financially harm or impair the Company.

  (b)   Solicitation of Workforce. A Participant will not directly or indirectly
solicit, encourage, or otherwise attempt to influence, any employee or
representative of the Company or consultant to the Company, to terminate his or
her relationship, employment or other association with the Company (whether or
not the purpose of such solicitation, encouragement or attempt at influence is
to become an employee, representative or consultant of such Participant or any
organization employing, owned by or associated with such Participant).     (c)  
Solicitation of Customers. A Participant will not directly or indirectly, on his
or her own behalf or on the behalf of any other person, firm or entity, solicit
or

-22-



--------------------------------------------------------------------------------



 



      attempt to solicit, or attempt to divert the patronage or business of, any
current customer of the Company, any customer that has engaged in business with
the Company during the Restricted Period, or any prospective customer to whom
(or, to which) the Company has presented a proposal to provide goods or services
during the Restricted Period, or any party or entity related to any such
customer or prospective customer (including but not limited to any employees or
agents of any such customer or prospective customer).     (d)   Disparagement of
Company, Officers and Directors. Other than with the prior consent of the
Company, a Participant will not communicate any false, critical, disparaging or
otherwise negative comment(s), statement(s) or information of and concerning the
Company, or any of its directors, officers, employees or shareholders, or which
could reasonably be perceived or construed as critical, disparaging or otherwise
negative, other than comments, statements and information made and published to
an individual who is (at the time of such communication) then a Company
director, officer, employee or shareholder; provided, that this provision shall
not preclude a Participant from testifying under oath in a legal or comparable
administrative proceeding.     (e)   Appropriation of Business Opportunities. A
Participant will promptly disclose and report to Company superiors (and where
applicable, the Board) any and all business opportunities brought to such
Participant (whether internal to the Company, or from persons or parties not
associated or affiliated with the Company) or of which such Participant is made
or becomes aware, which directly or indirectly relate to or have any commercial,
artistic, or conceptual connection to any of the Company’s current or
contemplated businesses (as discussed or described in any of the Company’s
strategic or business plans).     (f)   Sanctioned Personal Conduct. A
Participant will refrain from committing, or attempting to commit, any felony;
and refrain from taking any other action or engaging in any other conduct that
results in the forfeiture of property or a

-23-



--------------------------------------------------------------------------------



 



      property interest (regardless whether imposed upon such Participant, or
the Company, or both).

In the event the Committee, in its sole and absolute discretion, determines that
a Participant has violated one (1) or more of the covenants and restrictions set
forth in this Section 6.3, then except as provided in Section 6.6 herein, such
Participant shall immediately forfeit any and all right to any Plan Benefit for
which such Participant otherwise would qualify hereunder; provided , that no
Participant shall forfeit a Plan Benefit hereunder, or any part thereof, on
account of having engaged in (or, agreed to engage in) conduct protected by
Section 806 of the Sarbanes-Oxley Act (18 U.S.C. §1541A, et seq.) and related
rulings and regulations.

6.4   Post-Employment Prohibitions. In addition to the restrictions set forth in
Section 6.3 hereof and the obligations imposed under Section 6.5 hereof, a
Participant’s right to receive a Plan Benefit hereunder is conditioned upon such
Participant refraining from any of the following conduct, following the
termination of such Participant’s employment by the Company (and all
Subsidiaries and Affiliates) and for period of ten (10) years thereafter:

  (a)   Acquires five percent (5%) or more of the voting stock in a corporation
(or a comparable capital and profits interest in an organization that is not a
corporation) that competes with the Company, or, without the written consent of
the Company, provides personal services to such corporation or other
organization as a director, officer, employee, consultant, advisor, agent,
member, partner or owner thereof; provided , that for purposes of this
provision, a corporation or other organization will be considered to “compete”
with the Company if, at the time of such Participant’s retirement or separation
from Company employment and as determined by the Committee, such corporation or
other organization is substantially engaged in any one (1) or more of the
production, merchandising, marketing, e-commerce or other business activities in
which the Company is then engaged; and



-24-



--------------------------------------------------------------------------------



 



  (b)   Fails or refuses to provide personal services, as a compensated
consultant to the Company upon the Company’s reasonable written request; and    
(c)   Commences, or threatens to commence, an action seeking recovery of a Plan
Benefit that has been completely or partially denied hereunder or to enforce the
terms of the Plan, without first signing a binding confidentiality and
nondisclosure agreement that commits such Participant to not disclose, publish
or otherwise reveal (other than pursuant to court order, or under oath) any
financial, business or personnel information of and regarding the Company, or
any of their respective directors, officers, agents and employees, or the fact
of any dispute involving such Participant’s claim to a Plan Benefit.

  In the event the Committee, in its sole and absolute discretion, determines
that the Participant has violated any or all of the above conditions, then
except as specifically provided in Section 6.6 hereof, the Company shall be
relieved of any and all obligation to pay, or continue payment of, any Plan
Benefits to or on behalf of such Participant.  

6.5   Ownership of Intellectual Property; Assignment of Certain Rights. So long
as an Executive remains a Participant in the Plan and remains employed by the
Company, such Participant shall assign and transfer to the Company any and all
discoveries, inventions and improvements, whether or not patentable, which such
Participant at any time during such Participant’s employment by the Company has
made or has conceived, or may make, conceive, acquire or suggest, whether solely
or jointly with others, and which (i) relates to any subject matter within the
field in which such Participant provided personal services to the Company, and
involved the use of resources belonging to the Company. Such Participant also
shall promptly disclose to the Company any and all such discoveries, inventions
and improvements; and, without charge to the Company but at its expense, shall
execute, acknowledge and deliver all documents and information (including
applications for patents) necessary to obtain patents for such inventions in any
and all countries, and to vest title thereto in the Company.       In the event
a Participant is determined by the Committee, in its sole and absolute
discretion, to have violated any of the above conditions, then except as
specifically



-25-



--------------------------------------------------------------------------------



 



    provided in Section 6.6 hereof, the Company shall be relieved of any and all
obligation to pay, or continue payment of, any Plan Benefits to or on behalf of
such Participant.

6.6   Construing Forfeiture Provisions; Discretion To Impose Lesser Sanction.
The Committee, acting in its sole and absolute discretion (but otherwise in
accordance with the provisions of this Section 6.6), shall determine whether
(and, to what extent) a Participant has violated any or all of the provisions of
Section 6.3, Section 6.4 and/or Section 6.5 hereof, and if so, whether such
conduct warrants imposition of a limited monetary sanction, equal in amount to
the lesser of (a) one-half (1/2) of the present value of the Participant’s Plan
Benefit (determined as of the date of the violation(s)), or (b) one hundred
thousand dollars ($100,000), as a set off against the Plan Benefit otherwise
payable and in lieu of the complete forfeiture of such Participant’s interest
(as otherwise prescribed in Sections 6.3, 6.4 and 6.5 herein, as applicable).
Notwithstanding the generality of the preceding sentence, the Committee shall be
entitled to impose the limited monetary sanction described herein only if the
Committee, acting in consultation with counsel, determines that the financial
impact on the Company from such violation(s) can be expected to be less than two
hundred fifty thousand dollars ($250,000) in the aggregate.

-26-



--------------------------------------------------------------------------------



 



ARTICLE VII
DEATH BENEFIT

7.1   Eligibility For Death Benefit. A death benefit shall be paid to the
Beneficiary of any Participant who dies under the following circumstances:

  (a)   A Participant who is not receiving benefits under the Long Term
Disability Plan but is eligible to elect to retire and receive an Early or
Normal/Late Retirement Benefit; or     (b)   A Participant who is receiving
benefits under the Long Term Disability Plan who had attained age 55 on or prior
to the date of his or her disability;     (c)   A Participant who has retired
with an Early Retirement Benefit but has not yet commenced receiving a Plan
Benefit; or     (d)   A former Executive with a vested interest in the Plan
(determined in accordance with Section 5.3 hereof), who dies on or after
attaining age 55; or     (e)   A Participant who has retired and commenced
receiving a Plan Benefit, but dies before a total of one hundred eighty
(180) monthly payments have been made.

              Where a Participant dies before payment of such Participant’s Plan
Benefit has commenced, payment of a death benefit (as prescribed in this
Section) shall commence as of the first day of the calendar month coincident
with or next following the date such Participant dies.

7.2   Amount Of Death Benefit. Subject to Section 7.3, the death benefit payable
to the Beneficiary of a deceased Participant shall consist of one hundred eighty
(180) monthly payments, commencing promptly following the date application is
made for a death benefit hereunder, less any payments made to such deceased
Participant (pursuant to Section 7.1(e), above). For death benefits not payable
under the circumstances described in Section 7.1(e) hereof, the monthly amount
payable shall be calculated as of the date payment of such death benefit
commences, as if the deceased Participant had retired (or,

-27-



--------------------------------------------------------------------------------



 



    commenced receiving his Plan Benefit) on such date and had then died, based
on whichever benefit described in Article V would have then applied.   7.3  
Acceleration. When a Participant who is eligible for a Death Benefit under
Section 7.1 dies before payment of such Participant’s Plan Benefit has
commenced, the Plan Administrator shall pay a Death Benefit in a single lump
representing the present value of such Death Benefit, less applicable
withholding. When determining the present value of a Participant’s Death benefit
for this purpose, the Plan Administrator shall use the interest rate in effect
for United States Treasury Department debt securities having a maturity of ten
(10) years, based on the auction of Treasury securities held on the date
coincident with or next preceding the date of such Participant’s death.

-28-



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADMINISTRATION; PLAN MODIFICATION

8.1   Plan Administrator.

  (a)   The Company’s Senior Vice President — Human Resources shall act as the
Plan Administrator; provided, that if no individual holds such position within
the Company, or in the absence of such a position within the Company, the Plan
Administrator shall be such other Company officer as the Committee shall direct.
    (b)   The Plan Administrator shall be responsible for the Plan’s general
administration and for carrying out the provisions hereof. The Plan
Administrator shall have all needed discretionary power, authority and control
to carry out the Plan’s provisions, including the power and authority to
(i) determine all questions relating to whether an individual qualifies as a
Participant hereunder, and whether any person found to be a Participant or a
Beneficiary hereunder qualifies for or is otherwise entitled to a benefit
hereunder (including, without limitation, deciding any and all questions
pertaining to claims for benefits made in accordance with Section 8.2 hereof),
(ii) resolve any and all questions arising under the Plan, including any
questions of construction, and (iii) take such further action as the Plan
Administrator deems advisable in the administration of the Plan. Except as
specifically provided in Section 8.2 hereof (relating to the appeal of adverse
benefit determinations), decisions by the Plan Administrator, made in good
faith, shall be final, conclusive and binding upon all parties.     (c)   In the
event the Plan Administrator qualifies as a Participant hereunder, the Plan
Administrator shall not make or participate in any decision affecting the
Administrator as a Participant; rather, the Committee shall make all
determinations with regard to such Participant, as though the Committee were the
Plan Administrator, and any appeal of the Committee’s decisions shall be
reviewed (if at all) by the Board.



-29-



--------------------------------------------------------------------------------



 



  (d)   The Plan Administrator from time to time may allocate or delegate to any
other persons or organizations any or all of its rights, powers, duties and
responsibilities with respect to the operation and administration of the Plan.
Any such allocation or delegation shall be made in writing and shall be
terminable upon such notice as the Plan Administrator deems reasonable and
proper under the circumstances.

8.2   Claims Procedures. Any application for benefits made under the Plan
(whether by or on behalf of a Participant or by a Beneficiary) shall strictly
comply with the following procedures:

  (a)   Making A Claim. Any application for benefits made by a claimant shall be
made in writing to the Plan Administrator by first-class mail, identifying the
benefit(s) being sought, the terms of the Plan that entitle the claimant to
apply for such benefit(s), and such other information as may be reasonably
needed to confirm the identity of the claimant and such claimant’s eligibility
for said benefit. Within ninety (90) days following receipt, the Plan
Administrator shall respond to such application either (i) by complying with the
terms set forth in the application, in their entirety, or (ii) by requesting in
writing a sixty (60)-day extension to further consider such application, or
(iii) by denying in writing some or all of the application, in the manner
described in subparagraph (b) hereof. Any claimant whose application has been
wholly or partly denied, or believes that such application has been wholly or
partly denied, may file an appeal in the manner described in subparagraph
(c) hereof.     (b)   Denying A Claim. Unless an application for benefits is
allowed in total by the Plan Administrator, the Plan Administrator shall, within
ninety (90) days after such claim is filed (plus an additional period of sixty
(60) days, if required for due consideration, so long as notice of such
extension is provided within the initial ninety (90)-day period), notify the
claimant in writing totally or partially denying such application. Such notice
shall be written in a manner calculated to be understood by the claimant and
shall include (i) the specific reasons for denying the application,
(ii) specific reference to the Plan provisions upon which the



-30-



--------------------------------------------------------------------------------



 



      denial of the application is based, (iii) a description of any additional
materials or information needed to perfect the application and an explanation
why such material or information is necessary, and (iv) an explanation of the
review procedure specified in subparagraph (c) hereof. A claimant who does not
receive any such notice from the Plan Administrator within one hundred
(100) days after the date of such written application is entitled to conclude
that such application has been denied.     (c)   Appeals. Within sixty (60) days
after a claimant’s application is denied, such claimant may appeal such denial
by filing with the Committee (as a whole) a written request for review of that
denial. In the event of such an appeal, such claimant shall be entitled to
submit written comments, documents, records and other information pertinent to
such claimant’s claim(s), and have a reasonable opportunity to examine (free of
charge) all documents, records and other information relied upon by the Plan
Administrator when considering such claim(s). If a claimant files an appeal
within such sixty (60)-day period, the Committee shall conduct a full and fair
review of such appeal and mail or deliver to such claimant a written decision on
the matter, based on the facts and the Plan’s pertinent provisions within sixty
(60) days after receiving the request for review (unless special circumstances
require an extension of up to sixty (60) additional days, in which case the
Committee shall provide written notice of such extension prior to the
commencement of such extension). Any adverse decision of an appeal shall be
written in a manner calculated to be understood by the claimant, shall state the
specific reasons for the decision and the specific Plan provisions on which the
decision is based and shall, to the extent permitted by law, be final and
binding on all interested persons. During any such review, an appealing claimant
shall be given the opportunity to review those files and documents pertinent
such claimant’s application, and be entitled to submit comments and argument in
writing. If a decision on review is not furnished within such sixty (60) day or
such one hundred-twenty (120)-day period, as the case may be, such claimant is
entitled to conclude that the decision by the Plan Administrator has been upheld
by the Committee, following its review.



-31-



--------------------------------------------------------------------------------



 



8.3   Indemnification. The Company shall defend, indemnify and hold harmless the
Board and its constituent members, and the Committee and its constituent
members, and the Plan Administrator (and its delegatee(s), if any) from and
against any and all liabilities, claims, demands, judgments, tax liens,
settlement payments, losses, costs, damages, and expenses whatsoever (including
reasonable attorneys’, consultants’ and other professional fees and
disbursements of every kind, nature and description) that such indemnified party
may sustain, suffer, or incur in connection with, or that may result from, the
administration of the Plan (including participation in tax liens and levies,
bankruptcy proceedings, garnishment actions, and foreclosures and other
creditor-initiated proceedings), so long as such liability, claim, demand,
judgment, settlement expense, loss, cost, damage or expense does not involve bad
faith or gross neglect of duty on the part of the indemnified party. The Company
may, but shall not be required to, provide such indemnification through the
purchase of fiduciary or comparable errors and omissions insurance.

8.4   Termination, Suspension Or Amendment Of The Plan. The Board may, in its
sole discretion, amend, suspend, modify, discontinue or terminate this Plan at
any time. No such amendment, suspension, modification, discontinuation, or
amendment shall adversely affect:

  (a)   The benefits or rights thereto of any Participant who retired, whether
or not such Participant has commenced to receive a Plan Benefit; or     (b)  
The right of any Participant to receive the amount, on an immediate or deferred
basis, computed under Article V to which such Participant would be entitled
under this Plan prior to its suspension, termination or amendment taking into
account such person’s age, Service and Final Average Compensation as of the date
of such termination, suspension or amendment:

provided , that subsections (a) and (b) above shall not apply to any such
termination, suspension or amendment if a change has occurred in the law (or in
its interpretation) which would adversely affect the Company or such Participant
if this Plan were to remain in effect and unamended in its form immediately
prior to such occurrence.



-32-



--------------------------------------------------------------------------------



 



ARTICLE IX
GENERAL PROVISIONS

9.1   Plan Is Unfunded; Company Has No Prefunding Obligation. All interests in
the Plan are unfunded. The Company has no obligation to establish any special or
separate fund, or segregate any of its assets in order to assure the payment of
any amounts due or becoming due and payable under the Plan. However, to provide
for the discharge of its obligations under the Plan, the Company in its sole
discretion may settle and establish a trust or other fund in its name, or
acquire property or contract rights in its name. The right of a Participant or a
Beneficiary to receive a Plan distribution hereunder shall constitute an
unsecured claim against the Company’s general assets, and no Participant or
Beneficiary shall have any right in or against any specific Company assets.

9.2   Expenses. All costs and expenses incurred in the administration of this
Plan shall be paid by the Company, except as specifically provided in
Section 9.3 hereof.   9.3   Non-Alienability of Plan Interests.

  (a)   In General. Except as specifically provided in this Section 9.3, no
Participant or Beneficiary shall have any right, directly or indirectly, to
alienate, assign, anticipate or encumber any Plan interest or amount that may be
payable hereunder, and no amount or Plan interest shall be subject to voluntary
or involuntary alienation, assignment, encumbrance or garnishment, whether by
process of law, in equity, or otherwise. Any such attempted alienation,
assignment, encumbrance, or garnishment shall be null and void and of no effect.
In the event any attempt by a Participant or Beneficiary is made to alienate,
pledge or charge any such interest of any such benefit for any debt, liabilities
in tort or contract, or otherwise, contrary to the prohibitions of this Section,
the Plan Administrator in its discretion may suspend or forfeit the interest of
such person and during the period of such suspension, or in the case of
forfeiture, the Plan Administrator shall hold such interest for the benefit of,
or shall make the benefit payments to which such Participant would otherwise be
entitled to, to the

-33-



--------------------------------------------------------------------------------



 



      Beneficiary or to some member of the Participant’s or Beneficiary’s
family, acting in its sole and exclusive discretion.     (b)   Domestic
Relations Orders. Notwithstanding the provisions of subsection (a) hereof, a
Participant’s Plan Benefit shall be subject to division and partition in
accordance with the terms of a domestic relations order satisfying the
requirements of a “qualified domestic relations order” (“QDRO”), as defined in
Section 414(p) of the Code and related regulations; provided, that (i) a
separate benefit shall be recognized and maintained for any spouse or former
spouse determined to have an interest in the Plan as a result of a QDRO; and
(ii) all costs and expenses incurred by the Company or the Plan Administrator in
connection with such QDRO shall be charged against such Participant’s Plan
Benefit, prior to effecting any such division or partition.

9.4   No Implied Rights. No Participant or any other person shall have any legal
or equitable right or interest in the Plan not expressly provided for hereunder.
  9.5   No Contract of Employment. The Plan does not constitute a contract of
employment, nor is it evidence of the existence of any contract of employment,
or any contractual or other right to continued employment, between an individual
and the Company. In addition, the Plan (including specifically and without
limitation, any participation agreement that an eligible Executive signs when
commencing participation) shall not be held to have created, or evidenced, any
right on the part of any such Executive (whether or not then a Participant) to
be employed, or to continue to be employed, by the Company. Rather, the Company
(or where relevant, the actual employer of any individual, whether or not then
an Executive) has the right to terminate the employment or personal services of
such individual (whether or not then or at any time an Executive, and whether or
not then a Participant) at any time, and for any reason or no reason, in the
absence of a written agreement expressly providing to the contrary.

9.6   Governing Law. The provisions of this Plan shall be interpreted and
construed in accordance with the laws of the State of Ohio without regard to
conflicts of laws, but only to the extent not preempted by relevant federal law.

-34-



--------------------------------------------------------------------------------



 



9.7   Tax Withholding. Where and to the extent the accrual of Plan Benefits by
or for a Participant, and/or the payment and distribution of Plan rights or
interests to a Participant or Beneficiary, results in employment taxes imposed
under the Federal Income Contributions Act (“FICA”) with respect to such
Participant’s Plan interest, or any related federal state or local income tax
withholding obligation(s) to be imposed upon the Company or the Plan
Administrator, or some other party, the Company (or such other party) shall have
the right to withhold such amounts from any Plan Benefit(s) due or becoming due
and payable to such Participant or Beneficiary, and to the extent not unlawful,
from any regular remuneration paid by the Company to a Participant.

9.8   Severability. In the event that any one or more of the Plan provisions is
held to be invalid, illegal, or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other Plan provision, and the Plan
thereafter shall be construed as if such invalid, illegal, or unenforceable
provisions had never been contained herein. In such event, the Committee will
designate and substitute a lawful provision that most nearly accomplishes the
Company’s intent.   9.9   No Tax Guarantees. While the Plan is designed to
provide deferred compensation to Executives who qualify as Participants
hereunder, the Company makes no representation, warranty or guarantee of any
federal, state or local tax consequences of participation in the Plan to any
Participant or designated Beneficiary.

9.10   Code Section 409A Compliance. The Plan is intended to be operated in
compliance with the requirements of Code Section 409A (including any rulings or
regulations promulgated thereunder). In the event that any provision of the Plan
fails to satisfy such requirements, such provision shall be void and shall not
apply to a Participant’s Deferred Compensation Benefit, to the extent
practicable. In the event that it is determined not to be feasible to void a
Plan provision as it applies to a Participant’s Deferred Compensation Benefit,
such Plan provision shall be construed in a manner so as to comply with the
requirements of Code Section 409A.

-35-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, a duly elected officer of American
Greetings Corporation, has executed this Plan as of the thirty-first (31st) day
of October, 2007, by the authority and at the direction of the Committee of
American Greetings Corporation.

                  /s/ Brian T. McGrath       Name:   Brian T. McGrath     
Title:   Senior Vice President, Human Resources   

-36-



--------------------------------------------------------------------------------



 



         

AMERICAN GREETINGS CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
SCHEDULE A
Reduction Factors for Benefits
Payable Prior to Age 65

          Age* At Which   Reduction Benefits Begin   Factor
65
    0.00 %
64
    2.88  
63
    5.76  
62
    8.64  
61
    11.52  
60
    14.40  
59
    17.28  
58
    20.16  
57
    23.04  
56
    25.92  
55
    28.80  

· For completed months of age, straight line interpolation shall be used.

